Mathews, J.,

delivered the opinion of the court.
In this case, it appears that Thomas L. Harman and Francis S. Harman, .sons and heirs to the estate of their deceased father and mother, instituted proceedings in the . court below, for the purpose of obtaining a partition of certain real property, situated in this city, belonging to the successions of their ancestors. The suit was originally brought against N. Cox, as tutor of the sister, and co-heir of the plaintiffs. The tutor appears to have been regularly, appointed to that office, by competent authority of this country. Proceedings were had on the application for a partition; (and they appear to us to have been all conducted according to the provisions of our laws on this subject,) which resulted in the probate sale of valuable squares and lots of ground in the faubourg St. Mary, which constituted the largest portion of the successions as above stated; in other words, where the principal estate of the heirs is situated. At this sale the defendant and appellant, M‘Cawley, became the purchaser of a lot, which was regularly adjudicated to him, for the sum of six thousand six hundred dollars, payable by instalments, one-sixth of which was to have been paid in cash, and the balance on certain terms of credits, none of which have yet expired. The purchaser refused to make the prompt payment, asorequired by the conditions of the adjudication ; and the present suit was commenced to compel him to fulfil his obligations, incurred by the terms of the sale. His answer contains allegations of the want of legal authority, in two of the parties to the action for a partition, viz: Francis S. Harman and the tutor of the minor, ' who is now in England. The objections made to the authority and powers *571of these parties to. act, were overruled by the court below, from which the defendant appealed.
An emañcípa-íínSeíthe provil ¿°”|2gf ¶“8\°01 him all the pow-pertyVandri¿\s" ^¿OTsonsofftdi age.
Whether the minor is domi-oiled in the pap^ertyihherii> edbyhimissitu-ated, or m a foreign country, the batooíüLpíaee ,wiiere the in-hentance lies, must appoint a adnün?s-
It is true, that F. S. Harman, who united with his brdther of full age, in the petition for a partition, was under the age .of majority; but was some months more than twenty years •old, and was regularly emancipated; or rather free from the disabilities established by law, for the protection of minors, and by a judgment of the District Court, rendered in pursuance of the provisions of the act of legislature, passed in eighteen hundred and twenty-nine, relating to the emancipation of minors above the age of nineteen years. See Session Acts of 1829, page 24. An emancipation thus obtained, gives to the minor all the powers over his proplerty and rights, which appertain to a person of full age; consequently the articles of the Louisiana Code, cited by the counsel, for the appellant, in relation to this branch of the t , , x cause, are not applicable.
The advocates of the plaintiffs have labored much-in their brief of argument, to show that the real domicil of the minor, . ...... ..... to whom a tutor was appointed, is m this parish; this is perhaps true, according to the provisions of our laws. This question, however, need not be settled, for the minor was r, _T i ■ . domiciled either m JNew-Orleans, or out or the state; and m either hypothesis, the Court of Probates here had authority to appoint a tutor to administer her inheritance, this being the place where her principal estate is situated. In support of this proposition, see Louisiana Code, article 298. This provision of law must govern this case, according to the decision of that of Berluchaux vs. Berluchaux and others, reported in 7 Louisiana Reports, 539 and 545, as it does not appear that the minor has any guardian or tutor regularly appointed in England, admitting that country to be the place of her domicil. The article 946 of the Code of Practice, so far from militating against this doctrine, is calculated to support it.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates, be affirmed with costs.